CaSe: 2219-CV-OlOG7-|\/|HW-KAJ DOC #Z 4 Filed: 03/22/19 Page: l Of 2 PAGE|D #Z 24

SUPPLEMENTAL CIV]L COVER SHEET
FOR CASES REMOVED FROM STATE COURT

T his form must be attached to the Civil Cover Sheet at the time
the case is filed in the United States District Court

 

State Court County: Franklm

 

Case number and caption:

19c\_/001465 __

Case Number

Kenneth W. Johansen

vs Health Insurance Inno‘a

Defendant(s)

 

 

Jury Demand Made in State Court:

If “Yes," by which party and on what Date:

Plaintiff

2/18/19 .

 

Party

Date

 

 

 

Were there parties not served prior to removal?

Were there parties dismissed/tenninated prior to removal?

Were there answers filed in State Court?

Is there a pending TRO in State Court?

|:l Yes K| No

El Yes E No

|Il Yes No

l] Yes No

 

lf you have answered "yes " to any of the above please list parties not served, the parties dismissed/terminated and the parties

that filed their answers on the reverse of this page.

On the reverse of this page please list all PlaintW(s), Defendant(s), ]ntervenor(s), Counterclaimant(s), Crossclaimant(s) and
Third Party Claimant(s) still remaining in the case and indicate their party type. Please list the attorney(s) of record for each
party named and include their bar number, firm name, correct mailing address and phone number, including area code.

 

 

Are copies of all state case pleadings attached to your removal?
If your answer is “No”, when will they be flled:

List the parties that are removing the case:
Defendant.Healthl?lan lntcmle.diarieslioldinas. LLC_

E Yes l:| No

 

 

 

d/b/a Hcalth Insurance Ianvations

 

 

 

 

 

 

CaSe: 2219-CV-OJ_067-|\/|HW-KAJ DOC #Z 4 Filed: 03/22/19 Page: 2 Of 2 PAGE|D #Z 25

 

 

 

 

 

 

Parties Not Served Parties Dismissed Answers Filed
I.E. Defendant John Doe I.E. Defendant John Doe I.E. Defendant John Doe
Party and Type Attorney(s)
I.E. Plaintij".fohn Doe I.E. Attorney(s) Name
i F irm
Plaintiff Kenneth W. Johansen ` Address
Defendant Health Insurance Innovations City’ State’ Zip
Telephone and Fax Number

Supreme Court Number

Bryan Anthony Reo (0097470)
Reo Law LL.C,

P.O. Box 5100,

Mentor, Ohio 44061
Telephone No.: (216) 505-0811
Attomey for Plaintiff

Dan L. Cvetanovich (0021980)
Bailey Cavalieri LLC

10 West Broad Street, Suite 2100
Co|umbus, Ohio 43215-3422
Telephone No.: (614) 229-3291
Facsimile: (614) 221-0479

Trial Attomey for Defendant

 

 

USE A SEPARATE SHEET OF PAPER IF NECESSARY

 

